                  Case 6:20-bk-01801-KSJ                            Doc 1-10             Filed 01/31/20                 Page 1 of 2
B2030 (Form 2030) (12/15)




                                      United States Bankruptcy Court
                                         MIDDLE
                                        _______________             FLORIDA
                                                        District Of _______________


In re
MUST CURE OBESITY, CO.                                                                          Case No. ___________________

Debtor                                                                                                   11
                                                                                                Chapter ____________________

                        DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1.   Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
     named debtor(s) and that compensation paid to me within one year before the filing of the petition in
     bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
     contemplation of or in connection with the bankruptcy case is as follows:
                                                                                                                2000
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                             290
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                                1710
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2.   The source of the compensation paid to me was:

            X
                Debtor                               Other (specify)

3.   The source of compensation to be paid to me is:

            X
                Debtor                               Other (specify)

4.         X I have not agreed to share the above-disclosed compensation with any other person unless they are
           members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who are not
           members or associates of my law firm. A copy of the agreement, together with a list of the names of the
           people sharing in the compensation, is attached.

5.   In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
     case, including:

     a.    Analysis of the debtor' s financial situation, and rendering advice to the debtor in determining whether to
           file a petition in bankruptcy;

     b.    Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;
              Case 6:20-bk-01801-KSJ                  Doc 1-10         Filed 01/31/20           Page 2 of 2
B2030 (Form 2030) (12/15)



 6. By agreement with the debtor(s), the above-disclosed fee does not include the following services (Debtor will likely retain
 Attorney for additional services and Attorney will submit an updated Disclosure of Compensation):



    c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
    adjourned hearings thereof;

    d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

    e. [Other provisions as needed]




                                                    CERTIFICATION

            I certify that the foregoing is a complete statement of any agreement or arrangement for payment to
         me for representation of the debtor(s) in this bankruptcy proceeding.
         Jan 31, 2020
         ______________________
         Date                                     Signature of Attorney

                                                  Robinson Law Office PLLC
                                                  Name of law firm
